                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



MICHAEL MCKINNON,
                      Petitioner

                          v.               No. 19-cv-10163-DLC

WARDEN STEPHEN SPAULDING,

                      Respondent.



                     ORDER ON PENDING HABEAS MOTIONS


CABELL, U.S.M.J.

      INTRODUCTION

      In 2004 petitioner Michael McKinnon was convicted following

a federal jury trial in the Middle District of Pennsylvania on

charges of drug trafficking and firearms possession among others.

United States v. McKinnon, No. 1:03-cr-00251-SHR (M.D. Pa. filed

Sept. 17, 2003) (Trial Court Docket).          McKinnon was sentenced to

a   40-year   term   of   imprisonment   and   is   currently   serving   his

sentence at the Federal Medical Center Devens, located in this

district.

      McKinnon seeks relief from his sentence through a pro se

habeas petition filed pursuant to 28 U.S.C. § 2241.             Although not

entirely clear, McKinnon appears to seek to vacate his conviction

for possession of a firearm in connection with a drug trafficking
offense in violation of 18 U.S.C. § 924(c), and to have his

sentence lowered. (D. 1, 12). The government opposes the petition

and cross-moves to dismiss inter alia on the ground that the court

does    not   have   jurisdiction     to    consider   what   is,    properly

understood, an unauthorized § 2255 motion, and one that must

moreover be pursued in the Middle District of Pennsylvania. 1              (D.

19).    Having reviewed the petition (as amended), the opposition,

and the facts regarding the underlying case in Pennsylvania, the

court agrees that it lacks jurisdiction over the present petition.

The petitioner’s motion therefore is DENIED and the government’s

motion to dismiss is ALLOWED.

       McKINNON’S CONVICTION

       McKinnon’s    prosecution    is     discussed   extensively    in   the

Pennsylvania trial court’s memorandum on his post-trial motions.

See United States v. McKinnon, No. 1:CR-03-251-05, 2005 WL 2035227

(M.D. Pa. July 26, 2005).          In summary, McKinnon was indicted in

September 2003 for offenses related to his involvement in drug

trafficking and in a company called Cars on Credit, Inc.              He was

charged with the following: Count One, distribution and possession



1
 28 U.S.C. §§ 2241 and 2255 each create mechanisms for a federal prisoner to
challenge his detention. Generally, § 2255 is the appropriate vehicle to
challenge the imposition of a sentence and § 2241 by contrast is the proper
means to challenge the execution of a sentence. See Gonzalez v. United
States, 150 F. Supp. 2d 236, 241 (D. Mass. 2001). Section 2255 requires a
collateral attack on the sentence to be presented to the sentencing court.
See Rogers v. United States, 180 F.3d 349, 357 & n.15 (1st Cir. 1999).
                                       2
with    intent     to   distribute      controlled    substances;         Count    Two,

conspiracy to distribute and possess with intent to distribute

controlled substances; Count Three, conspiracy to launder proceeds

of     the    distribution     of   controlled       substances;         Count    Four,

possession and use of firearms during and in relation to a drug

trafficking crime; Count Five, assault on a federal officer; and

Count Six, criminal forfeiture.               Id. at *1.

       Following a September 2004 trial, a jury convicted McKinnon

on all counts except for Count Five, and the court later granted

an acquittal on Count Two.           Id. at *1, 5-7.            With respect to the

counts of conviction, the jury found on Count One that McKinnon

distributed or possessed with intent to distribute 1.5 kilograms

or     more   of   crack     cocaine,     500    grams     of     more    of     cocaine

hydrochloride, and 100 kilograms or more of marijuana.                     Based upon

these amounts, the jury further found beyond a reasonable doubt

that a sentencing enhancement applied.                On Count Four, the jury

made special findings that McKinnon had possessed a deadly weapon,

obstructed justice, and recklessly created a substantial risk of

injury or death in the course of fleeing law enforcement.                        Id. at

*1.

       McKinnon’s sentencing guidelines range was life imprisonment

but the court departed downward from the guidelines and sentenced

him to 40 years’ imprisonment.            (Trial Court Docket, No. 563).

                                          3
        The   Third   Circuit      Court    of   Appeals   affirmed   McKinnon’s

conviction and sentence on appeal.               United States v. McKinnon, 301

F. App’x 117 (3d Cir. 2008).

        McKINNON’S PRIOR § 2255 PETITIONS

        McKinnon subsequently sought habeas relief in the Middle

District of Pennsylvania under § 2255 on at least three occasions.

        First, in June 2010 McKinnon filed a petition to vacate or

set aside his sentence based on ineffective assistance of counsel

and alleged errors by the trial judge.                (Trial Court Docket, No.

668).    The court dismissed the petition in its entirety and denied

McKinnon a certificate of appealability. (Id., No. 703). McKinnon

nonetheless attempted to appeal the dismissal but the Third Circuit

denied his request for a certificate.               (Id., No. 714).

     Then, in 2012 and 2017, McKinnon filed applications with the

Third Circuit for leave to file a second or subsequent § 2255

petition but the Third Circuit denied both applications.

     In his 2017 application, McKinnon contended that Rosemond v.

United    States,     572   U.S.    65     (2014)   applied   retroactively   and

invalidated his firearms conviction. In Rosemond, the Supreme

Court determined that to establish aiding and abetting under §

924(c), the government must prove that the defendant had advance

knowledge that a gun would be used and decided thereafter to join

or continue the underlying offense.                 The Third Circuit rejected

                                            4
this contention because “Rosemond did not announce a new rule of

constitutional   law,”   and   because   McKinnon    in   any   event   was

convicted on a theory of actual possession rather than aiding and

abetting, rendering Rosemond inapplicable.          In re McKinnon, C.A.

No. 17-2611 (3d Cir. 2017).

     MCKINNON’S PRESENT § 2241 PETITION

     Construed liberally, McKinnon’s current petition alleges five

claims:

     1.   The amounts of each specific drug involved in his
          conviction were not found beyond a reasonable doubt;

     2.   The trial judge sentenced him on what the judge believed
          he “really” did, as opposed to what was proven at trial;

     3.   He is innocent of the firearms charge because (a) he was
          found guilty as an aider and abettor but the jury was not
          instructed to find that he participated in each and every
          element of the offense; and (b) the jury did not connect
          the firearms charge to a particular predicate offense;

     4.   He is innocent of the Count One distribution and
          possession with intent to distribute charge because the
          government failed to prove that he ever distributed or
          possessed 1.5 kilograms of crack cocaine at any one time,
          as was necessary to attribute 1.5 kilograms to him; and

     5.   He is entitled to a sentence reduction under the First
          Step Act of 2018.

     McKinnon styles his petition as one under § 2241.             On its

face, § 2241 would appear to be inapplicable where McKinnon attacks

the imposition of his sentence rather than its execution, and such

challenges should be brought under § 2255 in the sentencing court.


                                   5
See Rogers, 180 F.3d at 357 & n.15.                       However, § 2255 contains a

“savings clause” that authorizes a federal prisoner to file a §

2241 petition in the district where he is being held if the remedy

under § 2225 is “inadequate or ineffective to test the legality of

his detention.”          28 U.S.C. § 2255(e).                    According to McKinnon,

“[t]he savings clause must apply when, as here, a prisoner was

sentenced above the statutory maximum but is procedurally barred

from raising this issue under § 2255.”

       However,      a   petition     under       §   2255       is    not   “inadequate       or

ineffective”         simply      because    the       petitioner         has    been     denied

permission to bring successive § 2255 claims.                             United States v.

Barrett, 178 F.3d 34, 50 (1st Cir. 1999).                               Rather, § 2241 is

available      via    the     savings      clause      of    §    2255(e)       only    when    a

petitioner “makes a ‘credible allegation of actual innocence,’”

see Trenkler v. United States, 536 F.3d 85, 99 (1st Cir. 2008), or

“when the Supreme Court has reversed the holdings of the circuit

courts regarding the meaning of a statute, and the petitioner is

no   longer    guilty       of    a   crime   under         the       Supreme   Court’s     new

interpretation.”         Sustache-Rivera v. United States, 221 F.3d 8, 16

(1st    Cir.    2000).           “[A]bsent        these     two       circumstances,...        a

petitioner cannot rely on the savings clause to raise a claim that

otherwise would be barred by the provisions of § 2255.”                                Barrett,

178 F.3d at 50-52.          Applying this standard here, McKinnon’s § 2241

                                              6
petition fails summarily because it does not assert a credible

allegation of actual innoncence or implicate a Supreme Court

decision retroactively affecting the validity of any count of

conviction.

      First, while the petitioner does argue that he is actually

innocent of the charges of possession with intent to distribute

(Count One) and possession of a firearm in furtherance of a drug

trafficking offense (Count Four), neither claim is credible on

these facts.    Regarding Count One, McKinnon argues in reliance on

United States v. Rowe, 919 F.3d 752 (3d Cir. 2019) that the

government did not prove that he ever possessed or distributed 1.5

kilograms of crack cocaine in a single transaction.                In Rowe, the

Third Circuit vacated a defendant’s conviction for possession and

distribution of 1,000 grams of heroin because the evidence did not

give rise to a reasonable inference that the defendant distributed

1,000 grams in a single transaction or had control over 1,000 grams

at any one time.       Id. at 759-62.       But to the extent that McKinnon

does not appear here to dispute that he at a minimum possessed

with the intent to distribute all of the drugs attributed to him

through the jury’s special findings, it is not clear that Rowe

would provide him any sentencing relief even assuming McKinnon did

not   distribute   all    of   those   drugs    in   a   single    transaction.

Regardless,    where     the   court   has    nothing    to   go   on   from   the

                                        7
underlying record except for the piecemeal excerpts from documents

McKinnon has chosen to submit, the court has no basis to consider

whether McKinnon’s allegation of innocence is credible.                Regarding

Count Four, the petitioner argues that the jury did not link the

firearm to a specific predicate drug trafficking offense, noting

that he was convicted of two drug offenses, trafficking (Count

One) as well as conspiracy (Count Two).          This claim does not merit

serious attention where the Presentence Report showed that the

petitioner revealed to a prospective customer a duffel bag filled

with marijuana and a handgun, and in another instance “had a

firearm     partially    concealed    under   his    leg”     during    a    drug

transaction,    strongly    suggesting    that   the   jury    almost       surely

concluded that McKinnon possessed a firearm in connection with his

actual trafficking.        (D. 13-1, pg. 11, 14-15).          Again, though,

where McKinnon has submitted insufficient information from the

record to evaluate this claim, there is no basis to deem it

credible.

     Second,    the     petitioner   cannot   show   that   any   intervening

Supreme Court precedent has reversed the holding of any pertinent

precedent underlying any of the counts of conviction.                  McKinnon

does assert that the Supreme Court’s decision in Rosemond requires

reversal of his firearms conviction but the Third Circuit has

already considered and rejected this argument.                 As that court

                                      8
found, and as this court agrees, Rosemond is inapplicable because

the Court did not announce a new rule of constitutional law and

McKinnon’s firearms conviction was in any event based on actual

possession rather than an aiding and abetting theory.

      To be sure, McKinnon also petitions for a sentence reduction

under the First Step Act, a matter he clearly could not have

pursued before the law was enacted in 2018.           However, the proper

vehicle for seeking relief under the First Step Act is not through

a petition for writ but rather through a motion to reduce the

sentence pursuant to 18 U.S.C. § 3582(c).       The Pennsylvania docket

reveals that McKinnon has in fact filed such a motion, with the

assistance   of   appointed   counsel   at   that,    and   the   motion    is

presently pending.    There is thus no need to take action on this

request where McKinnon has a mechanism to seek sentencing relief

and has in fact availed himself of it.

      In sum, McKinnon fails to assert a credible claim of actual

innocence or to identify an intervening new rule made retroactive

on collateral review.    Consequently, he cannot avail himself of §

2255(e)’s savings clause and the present petition is therefore

nothing more than an unauthorized successive § 2255 motion.                The

court in such an instance has two options.           Trenkler, 536 F.3d at

98.   It can either dismiss the motion or transfer it to the Third

Circuit. Id.; see 28 U.S.C. § 1631.      Here, a dismissal for lack of

                                   9
jurisdiction is appropriate.          The petitioner filed the motion

without authorization from the Third Circuit and a dismissal will

appropriately unclutter the docket and allow the petitioner to

focus   his   efforts   on   his   pending   motion   for   a    reduction   of

sentence.     Dismissing the present petition will also give the

petitioner time to assess whether he wishes to petition the Third

Circuit “for permission to proceed and, if so, to present directly

to the [Third] Circuit the bases for his request.”          Jones v. United

States, Case Nos. 2:09-CR-00068-GZS, 2:13-cv-00370-GZS, 2017 WL

5128752, at *2 (D. Me. Nov. 6, 2017) (dismissing second section

2255 motion rather than transferring to First Circuit), report and

recommendation    adopted,    Nos.   2:09-CR-00068-GZS,         2:13-cv-00370-

GZS, 2017 WL 6624026 (D. Me. Dec. 28, 2017), appeal denied, No.

18-1118 (Aug. 15, 2019).

     CONCLUSION

     For the foregoing reasons: the Petition for Writ of Habeas

Corpus (D. 1, 12)is DENIED; the Respondent’s Motion to Dismiss

Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. §§ 2241

And 2255(e) (D. 19) is GRANTED; and the petition is accordingly

DISMISSED for lack of jurisdiction. The court DENIES a certificate

of appealability because the petitioner has not made a substantial

showing of the denial of a constitutional right.



                                      10
SO ORDERED.                    /s/ Donald L. Cabell
                               DONALD L. CABELL, U.S.M.J.


DATED:   March 13, 2020




                          11
